Appeal by Ann Gross, the wife of Bertram Gross, from a judgment of the Supreme Court, Nassau County, dated February 9, 1968, which sustained Bertram Gross’ habeas corpus writ upon payment of $75, plus Sheriff’s fees of $3.75. Judgment reversed, on the law, with $10 costs and disbursements, and proceeding remitted to the Special Term for a hearing as to whether Bertram Gross did in fact comply with the terms of an order of the Supreme Court, Nassau County, dated October 2, 1967, which had adjudged him in contempt of court and had provided for him to purge himself of that contempt. Findings of fact, if any, have not been affirmed. Since no record was made of the hearing on the habeas corpus writ, we have been unable to ascertain on exactly what ground (s) the writ was sustained. In the interests of justice, a new hearing on the record is in order. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.